Name: Commission Regulation (EC) NoÃ 2013/2005 of 9 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10.12.2005 EN Official Journal of the European Union L 324/1 COMMISSION REGULATION (EC) No 2013/2005 of 9 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 9 December 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 124,3 204 48,4 212 90,9 999 87,9 0707 00 05 052 114,6 204 58,0 220 147,3 999 106,6 0709 90 70 052 137,4 204 95,4 999 116,4 0805 10 20 052 72,7 204 70,8 382 31,4 388 22,0 508 13,2 524 38,5 999 41,4 0805 20 10 052 73,9 204 66,4 999 70,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 74,4 400 78,4 624 80,1 999 77,6 0805 50 10 052 65,1 999 65,1 0808 10 80 400 107,7 404 89,1 720 74,1 999 90,3 0808 20 50 052 104,1 400 125,5 720 63,1 999 97,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.